FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY D. BARREN, Sr.,                          No. 12-15822

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00650-RLH-
                                                 CWH
  v.

T. ROBINSON, Officer P7466; et al.,              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Gregory D. Barren, Sr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations in

connection with his arrest for domestic violence. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Romano v. Bible, 169 F.3d 1182, 1185 (9th

Cir. 1999). We vacate and remand.

      Although the district court properly dismissed Barren’s complaint because

Barren named the police officer defendants only in their official capacities while

failing to allege a municipal policy or custom, it would not be apparent to a pro se

litigant that dismissal without prejudice would allow amendment. Construing

Barren’s request for reinstatement as a request for leave to amend, we remand for

the district court to consider the request. See Lopez v. Smith, 203 F.3d 1122, 1130

(9th Cir. 2000) (en banc) (district court must “grant leave to amend even if no

request to amend the pleading was made, unless it determines that the pleading

could not possibly be cured by the allegation of other facts” (citation and internal

quotation marks omitted)); cf. Soffer v. City of Costa Mesa, 798 F.2d 361, 363 (9th

Cir. 1986) (construing pro se complaint as suing municipal employee defendants in

their personal capacities, reasoning that suit against the individuals is otherwise

unnecessary because a § 1983 suit may be brought directly against a municipality).

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                           2                                    12-15822